Citation Nr: 9901170	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
April 1961 and from April 1962 until his retirement in July 
1977.  This matter comes to the Board of Veterans Appeals 
(Board) from a Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) May 1995 rating decision which denied 
service connection for basal cell carcinoma, claimed as a 
result of exposure to Agent Orange; a July 1996 rating 
decision which granted service connection for hypertension, 
assigned it a 10 percent disability evaluation, and denied 
service connection for shigella dysentery; and a Reno RO 
December 1997 rating decision which denied service connection 
for residuals of a low back injury.  As the veteran has 
relocated to Nevada, the Reno RO is now the agency of 
original jurisdiction.

In November 1996, the veteran submitted a notice of 
disagreement as to the ROs denial of service connection for 
shigella dysentery.  The Board observes that he has not yet 
been provided a Statement of the Case as to that issue.  This 
matter is referred to the RO for appropriate action.

Appellate review of the claim of entitlement to an increased 
evaluation for hypertension, currently rated as 10 percent 
disabling, is deferred pending completion of the development 
requested below in the remand portion of this decision.


FINDINGS OF FACT

1.  There has been no competent medical evidence submitted 
which links the basal cell carcinoma first identified in 
November 1990 to his period of active service, or to any 
incident of service, to include exposure to Agent Orange.

2.  There has been no competent medical evidence submitted 
which links the arthritic changes of the lower lumbar spine 
first shown in 1996 to any incident of the veterans military 
service, including the low back injury sustained in a 
vehicular accident which occurred during his period of active 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for basal cell carcinoma.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a low back disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before reaching the merits of the veterans claims, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Id., 1 Vet. App. at 81.  An 
allegation alone is not sufficient; the appellant must submit 
evidence in support of his claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 
(1998).

If arthritis or a malignant tumor is manifested to a 
compensable degree within one year following a veterans 
release from service, service connection may be established 
for the disability although not otherwise established as 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Thus, establishing service connection generally requires 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet.App. 379 (1995); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997). 

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

The veterans complete service medical records are not 
available for review.  Where service medical records are not 
available, the Board's obligations to explain its findings 
and conclusions and to consider the benefit-of-the-doubt rule 
is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Basal Cell Carcinoma.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6) (1998).

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for the purposes of 
presumptive service connection.  The following diseases shall 
be service-connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
Chloracne or other acneform disease consistent with 
chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers 
and soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1998).

The veterans service personnel records reveal that he served 
on active duty in the Republic of Vietnam.

A review of the veterans service medical records does not 
reveal any reports or findings of basal cell carcinoma.  His 
July 1956 service entrance medical examination shows no 
reports or findings of basal cell carcinoma.  His April 1961 
service separation medical examination reflects that clinical 
evaluation did not reveal any basal cell carcinoma.  In an 
accompanying Report of Medical History, the veteran indicated 
that he was in good health and that he had not had cancer.  
On reenlistment examination in April 1962, there were no 
reports or findings of basal cell carcinoma.  In an 
accompanying Report of Medical History, the veteran indicated 
that he had not had cancer.  On April 1977 Report of Medical 
History for retirement purposes, the veteran indicated that 
his health was good, and that he had not had cancer.

A June 1979 medical examination at a military facility shows 
that clinical evaluation did not reveal basal cell carcinoma.

Treatment records, dated in November 1977 to November 1994, 
received from the Beale Air Force Base Hospital, show that 
the veteran had a lesion excised from his back in November 
1990.  A diagnosis of basal cell carcinoma was rendered.  A 
December 1990 record shows that another lesion from his back 
was excised, and that he was diagnosed as having superficial 
basal cell carcinoma.  Later that month, a lesion form his 
left ear was excised, and a diagnosis of incompletely excised 
basal cell carcinoma was rendered.  An April 1993 record 
shows that an examination of a skin lesion from the veterans 
left thigh revealed basal cell carcinoma.

Treatment records, dated from January to February 1994, from 
the Miners Medical Clinic, show that the veteran was treated 
for a skin lesion on the left side of his back in February 
1994.  He was assessed as having basal cell carcinoma.

Treatment records, dated in July 1994 to February 1995, from 
the Nevada County Medical Group, show that the veteran was 
treated for skin lesions in July 1994.  It was noted that he 
had a history of basal cell carcinoma of his left thigh and 
back.

Treatment records, dated from July 1994 to February 1997, 
from the Sierra Nevada Memorial Hospital, show that, in April 
1995, it was noted that the veteran had a history of colon 
cancer.

On VA medical examination in January 1995, the veteran 
reported that his duties as a flight engineer on C-130 
airplanes in 1971 and 1972 had required him to load and 
unload Agent Orange.  He indicated that he developed 
subcutaneous fatty tumors during this period as a result of 
his exposure to Agent Orange.  He reported that he had had 
tumors excised.  He indicated that he had flaky skin lesions, 
but that he did not experience any itching, burning or 
anesthesia.  Physical examination revealed multiple 
subcutaneous masses on the veterans abdominal and anterior 
chest wall, thighs, forearms and legs.  A skin lesion with 
some flaking was present on his right anterior chest wall, 
and a 3 centimeter (cm.) surgical scar was present on his 
right thoracolumbar area.  Examination of his left pinna 
revealed a 1.5 cm. surgical scar which the veteran reported 
was the site of excised basal cell carcinoma.  The diagnosis 
was status post operative basal carcinoma of the left pinna, 
legs and right back.

A pathology report, dated in February 1995, from M. Fejgl, 
M.D., shows that Dr. Fejgl noted that the veteran had a 
family history of carcinoma of the colon.

Treatment records, dated from February 1995 to February 1997, 
from G. Martin, M.D., show that it was noted that the veteran 
had a colon resection for severe glandular dysplasia, i.e., 
carcinoma in situ, in April 1995.

On VA Agent Orange examination in July 1995, the veteran 
reported that he had tumors on areas of his body which had 
been in contact with Agent Orange during his period of active 
service.  He indicated that he had participated in 50 to 100 
missions in which he hauled Agent Orange on and off 
airplanes.  He reported that the lids on top of the 55 gallon 
drums which carried the Agent Orange frequently leaked on to 
his flight suit.  Physical examination of his skin revealed 
many benign moles on the anterior and posterior aspect of his 
trunk.  A diagnosis of history of basal cell carcinoma was 
rendered.  The examiner indicated that there was no 
relationship between the veterans skin disease and exposure 
to Agent Orange.

Outpatient treatment records, dated from August 1995 to March 
1997, from the Reno VA Medical Center, show that the veteran 
was seen with complaints of a skin lesion near his eye in 
April 1996.  Physical examination revealed a 0.5 cm. lesion 
on the temporal area.  The diagnosis was not to rule out 
basal cell carcinoma of the right temporal area.

At his hearing in November 1995, the veteran testified that 
he had been a flight engineer on C-130 airplanes during his 
period of active service.  He reported that his cargo had 
included 55 gallon drums of Agent Orange which he loaded and 
unloaded onto these airplanes.  He indicated that the Agent 
Orange had frequently splashed onto and soaked through his 
flight suit, and that he typically wore the flight suit for 
the following 12 to 18 hours.  He reported that, in 1970, he 
began to get tumors on his crotch area, chest, face and ear.  
He reported that Agent Orange had soaked through his flight 
suit on 50 to 100 occasions.  He indicated that he had been 
diagnosed as having basal carcinoma on his left ear, chest 
and right leg.  He reported that he had had left ear problems 
during active service, but that they had not been attributed 
to basal cell carcinoma.  He indicated that he had been diag-
nosed as having basal cell carcinoma of the left ear 
subsequent to his separation from active service.

At his hearing in May 1998, the veteran testified that 
surgery had been performed on his ear a year and a half 
earlier.  He indicated that he had been having problems with 
scaling and itching on his ear since his period of active 
service.  He reported that doctors in service had attributed 
his scaling and itchiness to the headsets that he wore on 
airplanes.  He indicated that, subsequent to his period of 
active service, his ear began to bleed and he sought 
treatment at the Beale Air Force Base Hospital.  He reported 
that a biopsy there revealed that he had basal cell 
carcinoma.  He indicated that he continued to receive 
treatment for basal cell carcinoma, and that he experienced 
soreness in his ear.  He reported that tumors associated with 
his basal cell carcinoma had been removed from his chest, and 
that he had had tumors on his thighs, chest and legs.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim of service connection for basal cell 
carcinoma.  Specifically, basal cell carcinoma is not a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 
38 C.F.R.  § 3.307(a)(6), 3.309(e).  In addition, the veteran 
has not submitted competent medical evidence that his basal 
cell carcinoma is medically related to his period of active 
service, or exposure to Agent Orange during this period.  His 
service medical records do not show any reports or findings 
of basal cell carcinoma.  The treatment records received from 
the Beale Air Force Base Hospital show that he was not 
diagnosed as having basal cell carcinoma until 1990, more 
than 13 years after his retirement from active service.  In 
addition, these records do not establish any link or nexus 
between the veterans basal cell carcinoma and his period of 
active service, or exposure to Agent Orange therein.  VA 
examination reports do show diagnoses of history of basal 
cell carcinoma.  However, the most recent VA examination 
report also shows that the examiner specifically indicated 
that there was no relationship between the veterans basal 
cell carcinoma and exposure to Agent Orange.  Additionally, 
although his private treatment records show diagnoses of 
basal cell carcinoma, they also do not relate this disability 
to his period of active service, or exposure to Agent Orange 
during this period.  While the Board is sympathetic to the 
beliefs of the veteran, the claim cannot be viewed as well 
grounded under such circumstances.  Caluza, 7 Vet. App. at 
506.

The Board has also carefully considered the veterans 
testimony regarding the relationship between his basal cell 
carcinoma and exposure to Agent Orange during his period of 
active service.  However, as a layman, he is not qualified to 
render such an opinion as to medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As noted above, there are three elements that must be met for 
a well-grounded claim.  The first element of a well-grounded 
claim, evidence of current disability, is met as post service 
medical evidence dated in 1990 and thereafter reflect that 
the veteran has had multiple basal cell carcinomas.  The 
veteran has provided evidence as to in-service symptoms which 
he feels were manifestations of the later diagnosed basal 
cell carcinoma.  Such evidence is sufficient to meet the 
second element of a well-grounded claim, that is, evidence of 
in-service disease.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

What the record lacks is medical evidence of a nexus between 
the symptoms noted during service and the basal cell 
carcinoma first diagnosed in November 1990.  As mentioned 
above, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  Where, as in this case, the determinative issue is 
one of medical causation or diagnosis, only those with spe-
cialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  Espiritu, 2 Vet. 
App. at 494.  There is no competent evidence of record which 
links in-service skin symptoms to the basal cell carcinoma 
diagnosed many years after service separation.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Thus, notwithstanding the 
appellants showing of in-service symptoms, medical expertise 
is required to relate the basal cell carcinoma diagnosed 
years after his retirement from service etiologically to his 
in-service symptoms.  Because the record is devoid of any 
such evidence, the appellant has not submitted evidence 
sufficient to well grounded his claim.  See Savage, supra.

Residuals of a Low Back Injury.  A review of the veterans 
military medical records reveals that at the time of his July 
1956 service entrance medical examination, clinical 
evaluation of his spine and lower extremities revealed normal 
findings.  It was noted that he had a body mark in his lower 
lumbar area.  His April 1961 service separation medical 
examination shows that clinical evaluation of his spine and 
lower extremities revealed normal findings.  However, in an 
accompanying Report of Medical History, the veteran indicated 
that he had worn a brace or back support, and that he 
experienced constant pain because of a right L5 fracture 
sustained in May 1958.  On April 1962 reenlistment 
examination, clinical evaluation of his spine and lower 
extremities did not reveal any reports or findings of a low 
back injury or residuals of a low back injury.  In the 
accompanying Report of Medical History, the veteran again 
indicated that he had worn a brace or back support, and that 
he had sustained a fractured vertebra in a vehicular accident 
in 1958 while stationed in Massachusetts.  The remainder of 
the veterans service medical records show no reports or 
findings of a low back injury or residuals of a low back 
injury.  In addition, in each subsequent Report of Medical 
History, the veteran reported that his health was good, and 
that he had not worn a brace or back support.  On the April 
1977 Report of Medical History for retirement purposes, the 
veteran indicated that his health was good, and that he had 
not had any recurrent back pain.  

A June 1979 service medical examination shows that clinical 
evaluation of his spine and lower extremities did not reveal 
any reports or findings of residuals of a low back injury.

On VA medical examination in July 1996, the veteran reported 
that, while driving in 1959, his car became disabled and he 
pulled it over to the side of the road to revive it.  He 
indicated that a semi-truck, driven by a sleep deprived 
driver, then collided with his car.  He indicated that he was 
then taken to an Air Force hospital where he was advised that 
he had incurred a fracture of the 3rd lumbar vertebrae, and 
was given a back brace.  He reported that he continued to 
experience low back pain and spasms once or twice a year when 
he positioned himself in a certain way or over-exerted 
himself.  He indicated that he used Motrin for his low back 
pain, and that he wore a heavy belt for back support.  
Physical examination of his low back did not reveal any 
postural abnormality or fixed deformity.  His musculature was 
reported as normal.  Range of motion testing revealed that 
forward flexion and backward extension produced slight 
discomfort.  Lateral flexion and rotation produced minimal 
discomfort.  Deep tendon reflexes were normal and there was 
no objective evidence of pain on motion or neurological 
involvement.  The veteran was diagnosed as having a history 
of fracture of lumbar vertebrae, remote.

A VA X-ray examination report, dated in July 1996, shows that 
the veterans lumbosacral spine exhibited mildly straightened 
lordosis and moderate distal degenerative changes with 
related disc disease at L4-5 and L5-S1.

Treatment records, dated from July 1994 to February 1997, 
from the Sierra Nevada Memorial Hospital, include a 
diagnostic imaging report, dated in October 1996, which shows 
that the veteran had arthritic changes in his lower lumbar 
spine.

At his hearing in May 1998, the veteran testified that, while 
driving on the Massachusetts Turnpike in 1958, his car became 
disabled and he pulled it over to the side of the road for 
repair.  He reported that a semi-tractor rig then collided 
with the left rear of his car and caused the drivers seat to 
slam into his back.  He indicated that he experienced low 
back pain for a few weeks following the accident.  He 
reported that, as the Air Force did not have any orthopedic 
surgeons, he was sent to a civilian orthopedic surgeon for 
treatment of his low back injury.  He indicated that this 
orthopedic surgeon diagnosed him as having a fractured lumbar 
3rd vertebrae, and provided him with a steel corset.  He 
indicated that he had been hospitalized for the residuals of 
his low back injury for a week in the early 1960s, and for 
two days in 1975.  He reported that the doctor who treated 
him in 1975 had advised him that he had arthritis in his 
lumbar area.  He indicated that he wore a weight lifting belt 
and used Motrin to treat the pain associated with the 
residuals of his low back injury.  He further reported that 
he had worn a back brace from June 1958 to May 1960.  He 
indicated that he had not been provided with a service 
retirement medical examination as he was in full flight 
status at the time of his retirement.  He reported that, at a 
hearing in Springfield, Massachusetts in the early 1960s, he 
had collected a small settlement for his medical expenses 
from the vehicular accident.  He indicated that he had 
received treatment for the residuals of his low back injury 
from a chiropractor for three months in the late 1970s.  He 
reported that subsequent to his separation from active 
service, he was employed at positions that did not require 
any lifting.  He indicated that he experienced constant pain 
in his low back.

The Board notes that, at his May 1998 hearing, the veteran 
submitted a copies of photographs of a damaged car which were 
dated in June 1958.  However, as these photographs do not 
specifically relate the residuals of the veterans low back 
injury to a vehicular accident which occurred during his 
period of active service, the Board is of the view that they 
are essentially irrelevant to the claim on appeal.

By VA Form 21-4138, received in July 1998, the veteran, 
through his representative, indicated that the court records 
from his hearing in Springfield, Massachusetts in the early 
1960s had been destroyed.

As described earlier, there are three elements that must be 
met for a well grounded claim.  The first element of a well 
grounded claim, evidence of current disability, is met as 
post service medical evidence dated in 1996 reflects that the 
veteran has arthritic changes in his lower lumbar spine.  The 
second element of a well grounded claim is met by the 
veterans testimony and other evidence as to the back injury 
he sustained in service as a result of the May 1958 
automobile accident.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

What the record lacks is medical evidence of a nexus between 
the back disorder identified on X-ray examination in 1996 and 
the 1958 in-service back injury.  As mentioned above, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
Where, as in this case, the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  Espiritu, 2 Vet. App. at 494.  
There is no competent evidence of record which links in-
service back complaints to the back disorder diagnosed many 
years after service separation.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

In this case, as in Savage, the veteran provided testimony as 
to continuity of associated complaints subsequent to an in-
service injury.  This testimony, for purposes of well 
groundedness is presumed credible because it is not 
inherently incredible or beyond the competence of the 
appellant, as a lay person, to observe.  Thus, even though 
the record does not contain medical records showing treatment 
for back problems in service or for many years thereafter, 
continuity of symptomatology has been demonstrated by the 
veterans testimony in May 1998.  Nevertheless, notwith-
standing the appellants showing of in-service injury and 
post service continuity of symptomatology, the Court 
determined in Savage that medical expertise was required to 
relate the appellants present arthritis etiologically to his 
in-service injury and/or post-service symptoms.  Because the 
record was devoid of any such evidence in the Savage case, 
the Court concluded that the appellant had not submitted 
evidence sufficient to well grounded his claim.  This is also 
the case in the current claim.  

In the absence of competent medical evidence that 
demonstrates that the current back pathology is related to 
service, the veterans claim for service connection for 
residuals of a back injury is not well grounded.

The Board notes that the veterans representative, in his 
December 1998 written argument, asserted that the VA 
examination conducted in July 1996 was inadequate.  However, 
as the veteran has not presented a well-grounded claim for 
service connection for a back disability, the statutory duty 
to assist under 38 U.S.C.A. § 5107(a) did not attach and it 
was error for the RO to have accorded the veteran any 
examination.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996); Gregory v. Brown, 8 
Vet.App. 563, 568 (1996); West v. Brown, 7 Vet.App. 70, 74-75 
(1994); Ivey v. Derwinski, 2 Vet.App. 320, 322-23 (1992).  In 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), the Court 
scolded VA for proceeding to assist a claimant in developing 
his claims without paying sufficient heed to the 
determination as to whether the claims brought met the 
statutory requirements, as construed by the Court's 
precedents, to be well grounded.  "Attentiveness to this 
threshold issue is, by law, not only for the Board but for 
the initial adjudicators, for it is their duty to avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones."  Ibid.  So concerned was the Court about 
this matter that it added:  "[I]f the Secretary, as a matter 
of policy, volunteers assistance to establish well grounded-
ness, grave questions of due process can arise if there is 
apparent disparate treatment between claimants in this 
regard."  Grivois, 6 Vet.App. at 140; see also Kelly v. 
Brown, 7 Vet. App. 471, 476 (1995).


ORDER

Service connection for basal cell carcinoma is denied.

Service connection for a low back disability is denied.


REMAND

The veterans claim for an increased evaluation for his 
service-connected hypertension is well grounded, in that it 
is plausible or capable of substantiation.  Murphy, 1 Vet. 
App. at 78.  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contention concerning 
the severity of his hypertension (within the competence of a 
lay party to report), is sufficient to conclude that his 
claim is well grounded.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

As indicated earlier, service connection is presently in 
effect for hypertension, which has been assigned a 10 percent 
disability rating.  The veterans service-connected 
disability is rated under 38 C.F.R. § 4.104, Diagnostic Codes 
7007 and 7101.  However, since the ROs most recent rating 
decision in July 1996, the schedular criteria for evaluation 
of the cardiovascular system were changed effective on 
January 12, 1998.  The U.S. Court of Veterans Appeals (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the] appellant generally 
applies.  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
Moreover, when there is a change in the legal criteria for 
adjudicating a claim, the veteran must be provided full 
notice and have an opportunity to be heard at the RO so that 
prejudice does not result.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the RO must now consider the veterans claim 
under the criteria which are to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes con-
ducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, the Board is of the opinion 
that, in light of the amended criteria, an updated VA medical 
examination would be useful in determining the severity of 
the veterans service-connected hypertension.

In addition, as reported earlier, in November 1996, the 
veteran submitted a notice of disagreement in response to the 
ROs denial of service connection for shigella dysentery.  A 
Statement of the Case has not yet been issued on this issue, 
as required by law.  38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

In light of the foregoing, a REMAND is needed for the 
following action:

1.  The RO must prepare and send the 
veteran and his representative a 
Statement of the Case regarding the issue 
of service connection for shigella 
dysentery.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who may have treated the veteran for 
hypertension since July 1996.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records (not already of record) for 
association with the claims folder.

3.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the severity of his service-
connected hypertension.  The claims 
folder should be made available to the 
examiner prior to the examination.  The 
report of examination should include a 
detailed assessment of the severity of 
all manifestations of the veterans 
service-connected hypertension.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Thereafter, the 
RO should review all of the pertinent 
evidence and specifically consider the 
veterans claim for entitlement to an 
increased rating under the revised 
schedular criteria and the criteria 
formerly in effect pertaining to the 
evaluation of hypertension.  The RO 
should apply the regulatory criteria most 
favorable to the veteran.

If the benefit remaining on appeal is not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
